EXHIBIT 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) In connection with the quarterly report of Heartland, Inc. (the "Company") on Amendment No. 1 to the Form 10-Q for the quarterly period ended March 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Mitchell Cox, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: ● The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and ● The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 3, 2011 /s/ Mitchell Cox Chief Financial Officer (Principal Financial Officer)
